J-A34035-15
J-A34036-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: A.W.-D., A MINOR        IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA

APPEAL OF: S.W.                            No. 1121 MDA 2015


               Appeal from the Order entered June 3, 2015,
      in the Court of Common Pleas of Cumberland County, Juvenile
               Division, at No(s): CP-21-DP-0000127-2013

IN THE INTEREST OF: L.W., A MINOR           IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA

APPEAL OF: S.W., MOTHER                    No. 1122 MDA 2015


               Appeal from the Order entered June 3, 2015,
      in the Court of Common Pleas of Cumberland County, Juvenile
               Division, at No(s): CP-21-DP-0000128-2013


IN RE: ADOPT. OF: A.W.-D., A MINOR          IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA

APPEAL OF: S.W., MOTHER                    No. 1144 MDA 2015


              Appeal from the Decree entered June 10, 2015,
      in the Court of Common Pleas of Cumberland County, Orphans’
                    Court, at No(s): 37 Adoptions 2015

IN RE: ADOPT. OF: L.W., A MINOR             IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA

APPEAL OF: S.W., MOTHER                    No. 1145 MDA 2015


              Appeal from the Decree entered June 10, 2015,
      in the Court of Common Pleas of Cumberland County, Orphans’
                    Court, at No(s): 36 Adoptions 2015

BEFORE: PANELLA, OTT, and JENKINS, JJ.
J-A34035-15
J-A34036-15


MEMORANDUM BY JENKINS, J.:                       FILED JANUARY 29, 2016
      S.W. (“Mother”) appeals from the Orders dated and entered on June 3,

2015, in the Cumberland County Court of Common Pleas, Juvenile Court

Division, changing the permanency goals of her two dependent minor

daughters, A.W.-D. (“Child 1”), born in August of 2010, and L.W. (“Child 2”),

born in August of 2007 (collectively, “Children”), from reunification to

adoption under section 6351 of the Juvenile Act, 42 Pa.C.S. § 6351, and the

Decrees dated June 3, 2015 and entered on June 10, 2015, in the

Cumberland County Court of Common Pleas, Orphans’ Court Division,

involuntarily terminating her parental rights to Children pursuant to 23

Pa.C.S. § 2511(a)(2), (5), (8), and (b).1 We affirm.

      The relevant facts and procedural history of this case are as follows.

Cumberland County Children and Youth Services’ (“CYS”) involvement with

Mother began in July 2013. On July 3, 2013, CYS received a referral from

law enforcement reporting that Mother and Father 1 were being arrested for

possession of drug paraphernalia, possession of a controlled substance, and

endangering the welfare of a child. Dependency Petition, 7/9/13, at 3. At

the time of her arrest, Mother admitted to using ten bags of heroin per day.

Id. That same day, CYS obtained temporary legal and physical custody of

Child 1 and placed her with her current foster family (“Foster Family”). On

July 5, 2013, Child 1 was adjudicated dependent. Child 2 was enrolled in a

residential summer school program at the Milton Hershey School (“Milton”)


1
   On June 3, 2015, the trial court also issued a Decree involuntarily
terminating the parental rights of Child 1’s father, F.D. (“Father 1”). Father
1 has not filed an appeal from the trial court’s Decree, nor is he a party to
this appeal. Child 2’s father, T.C., is deceased.
                                    -2-
J-A34035-15
J-A34036-15

at the time of Child 1’s emergency placement. CYS subsequently obtained

legal and physical custody of Child 2, who was adjudicated dependent on

August 1, 2013, and enrolled her at Milton.2

      On July 31, 2013, a Family Service Plan (“FSP”) was created, which set

forth the following objectives for Mother: (1) to cooperate with CYS; (2) to

maintain sobriety; and (3) to remain free from illegal activity.   On   August

8, 2013, Mother entered an inpatient drug and alcohol treatment program at

White Deer Run/Cove Forge. CYS Permanency Planning Review Summary &

Pre-Dispositional Statement, 12/9/13, at 2. She was successfully discharged

on September 3, 2013, with a discharge recommendation of Intensive

Outpatient Counseling (“IOC”).     Id.   However, Mother did not attend the

recommended counseling and, on September 19, 2013, tested positive for

heroin and cocaine. Id. at 3.

      On October 17, 2013, the FSP was revised to include two additional

objectives for Mother: to maintain stable housing and to improve mental

health functioning.   In January 2014, Mother entered a domestic violence

shelter.   CYS Permanency Planning Review Summary & Pre-Dispositional

Statement, 5/16/14, at 3. After spending less than a week at the shelter,

Mother was asked to leave because she did not abide by the shelter’s curfew

and admitted to consuming alcohol and marijuana. Id. On July 10, 2014,

Mother underwent a drug and alcohol evaluation at Gaudenzia Harrisburg

Outpatient Services (“Gaudenzia”).       CYS Permanency Planning Review


2
   Children’s half-sister, F.W., born in April of 2000, was also adjudicated
dependent on August 1, 2013. The trial court’s June 3, 2015 Orders
changed F.W.’s permanency goal from reunification to permanent legal
custodianship with Foster Family. Mother’s appeal does not encompass the
trial court’s Orders as they relate to F.W.
                                     -3-
J-A34035-15
J-A34036-15

Summary & Pre-Dispositional Statement, 10/14/14, at 2.           She was

recommended for IOC and was admitted to the program on July 16, 2014.

Id.

      On October 30, 2014, a permanency review hearing took place. After

the hearing, the trial court issued a Permanency Review Order, in which it

made the following findings and conclusions: (1) Mother was in moderate

compliance with her FSP objectives; (2) Mother was taking advantage of

opportunities for visitation with Child 1, regularly attending scheduled

weekly visits supervised through Diakon Lutheran Services, but had not

been maintaining consistent visitation with Child 2 at Milton, where she

resides; (3) Mother was maintaining stable housing and had been residing in

a one-bedroom apartment in Harrisburg since February 2014; and (4)

Mother had not yet obtained mental health services.     On November 10,

2014, the FSP was again revised to include two further objectives for

Mother: to attend domestic violence counseling and to complete parenting

education.

      On November 14, 2014, Mother underwent a parenting evaluation.

CYS Permanency Planning Review Summary & Pre-Dispositional Statement,

3/23/15, at 3.   Based on the evaluation it was recommended that Mother

participate in the Teaching Important Parenting Skills (“TIPS”) program

offered through Alternative Behavior Consultants (“ABC”), continue to

participate in counseling and treatment programs for substance abuse

issues, and follow through with all recommendations. Id. From December

12, 2014 through February 19, 2015, Mother participated in the TIPS

program. Id.


                                   -4-
J-A34035-15
J-A34036-15

        Mother tested positive for cocaine on July 18, 2014. CYS Permanency

Planning Review Summary & Pre-Dispositional Statement, 10/14/14, at 2.

Further, on July 21, 2014, less than an hour before her testing appointment,

Mother notified CYS that she would not be able to attend the scheduled drug

screen because she was going to a friend’s house to do laundry at the

scheduled time. Id. at 2-3. However, despite these irregularities, Mother

successfully completed the IOC program at Gaudenzia on December 5, 2014,

and thereafter began outpatient counseling provided through the facility.

Id. at 2.

        From September 10, 2014 through January 8, 2015, of seventeen

possible visits with Child 1, Mother attended only six.     CYS Petition for

Permanency & Dispositional Review Hearing, 5/20/15, at 2 (unpaginated).

Thereafter, at Mother’s request, visitation with Child 1 was to take place at

ABC. Id. Mother attended her first visit on January 9, 2015, but cancelled

the following week. Id. In February 2015, ABC offered visitation with Child

1 on four occasions and Mother was a no-show once and cancelled once. Id.

        On January 9, 2015, CYS filed a petition seeking to change Children’s

permanency goal from reunification to adoption.       A permanency review

hearing to address CYS’s goal change petition was scheduled for June 3,

2015.       On April 23, 2015, Mother was unsuccessfully discharged from

outpatient counseling at Gaudenzia due to her refusal to follow the staff’s

recommendation that she enter a six-month inpatient treatment program.

Trial Ct. Op., 8/21/15, at 3 (citation omitted). The staff’s recommendation

was based upon Mother’s relapse on July 18, 2014, as well as a public

drunkenness citation that she received on March 8, 2015.        Id. (citation


                                     -5-
J-A34035-15
J-A34036-15

omitted). Subsequently, on April 16, 2015, Mother entered an IOC program

at White Deer Run of Harrisburg. Notes of Testimony, 6/3/15, at 14. On

April 30, 2015, Mother tested positive for an undisclosed substance. Id. at

16. She was still in treatment at the facility as of the June 3, 2015 hearing.

Trial Ct. Op. at 3.

      On March 26, 2015, a permanency review hearing took place. After

the hearing, the trial court issued a Permanency Review Order, in which it

made the following findings and conclusions: (1) Mother was in moderate

compliance with her FSP objectives; (2) Mother was participating in mental

health services and medication management; (3) Mother was not complying

with her FSP objective to maintain sobriety; (4) Mother was not complying

with her FSP objective to refrain from illegal activity, as evidenced by her

recent citation for public drunkenness; and (5) Mother was not fully

cooperating with CYS’s administration of random drug screens.        The trial

court’s Permanency Review Order also placed Child 2 with Foster Family

although she would continue to reside at Milton. Id. at 2.

      On May 19, 2015, CYS filed a petition to involuntarily terminate the

parental rights of Mother to Children, alleging the elements of 23 Pa.C.S. §

2511(a)(2), (5), (8), and (b).3    On June 3, 2015, the trial court held a

permanency review/termination hearing to address CYS’s goal change and

termination petitions. At the hearing, CYS caseworker, Kaye-Lani Depaolo,

testified that, since CYS took custody of Children in July/August 2013,

Mother’s visitation with Child 1 has been inconsistent while her visitation


3
 On May 19, 2015, CYS also filed a petition to involuntarily terminate the
parental rights of Father 1 to Child 1, alleging the elements of 23 Pa.C.S. §
2511(a)(2), (5), (8), and (b).
                                    -6-
J-A34035-15
J-A34036-15

with Child 2 “really began in November [2014].” N.T., 6/3/15, at 51. Ms.

Depaolo testified further that she does not believe termination of Mother’s

parental rights will adversely affect Children. Id.

      At the conclusion of the hearing, the trial court issued the underlying

Orders, changing Children’s permanency goals from reunification to adoption

under section 6351 of the Juvenile             Act, and Decrees, involuntarily

terminating Mother’s parental rights to Children pursuant to section

2511(a)(2), (5), (8), and (b) of the Adoption Act. On July 2, 2015, Mother

filed simultaneously corresponding notices of appeal and concise statements

of   errors   complained   of   on   appeal,    in   accordance   with   Pa.R.A.P.

1925(a)(2)(i) and (b).4

      On appeal, Mother raises three issues for our review:

      1. Did the [t]rial [c]ourt err as a matter of law and abuse its
         discretion in determining that [CYS] presented evidence so
         clear, direct, weighty, and convincing as to enable the fact
         finder to come to a clear conviction without hesitancy[] of the
         truth of the precise facts in issue?

      2. Did the [t]rial [c]ourt err as a matter of law and abuse its
         discretion in determining the best interests of [Children]
         would be served by changing the permanency goal from
         reunification to adoption, when the evidence indicated that
         Mother could provide for [Children’s] needs and appropriately
         parent [Children]?

      3. Did the [t]rial [c]ourt err as a matter of law and abuse its
         discretion in determining the best interests of [Children]
         would be served by terminating the parental rights of Mother,
         when the evidence indicated that the original reasons for
         placement of [Children] no longer exist or had been
         substantially eliminated?

4
  On July 22, 2015, this Court issued two orders, consolidating Mother’s
appeals at Nos. 1121 MDA 2015 and 1122 MDA 2015, and her appeals at
Nos. 1144 MDA 2015 and 1145 MDA 2015, respectively.
                                      -7-
J-A34035-15
J-A34036-15

Mother’s Brief at 5.

      We review appeals from the involuntary termination of parental rights

according to the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record. In re: R.J.T.,
      608 Pa. 9, 9 A.3d 1179, 1190 (Pa. 2010)]. If the factual findings
      are supported, appellate courts review to determine if the trial
      court made an error of law or abused its discretion. Id.; R.I.S.,
      [614 Pa. 275, 284,] 36 A.3d 567, 572 (Pa. 2011) (plurality
      opinion). As has been often stated, an abuse of discretion does
      not result merely because the reviewing court might have
      reached a different conclusion. Id.; see also Samuel-Bassett
      v. Kia Motors America, Inc., 613 Pa. 371[, 455], 34 A.3d 1,
      51 (Pa. 2011); Christianson v. Ely, [575 Pa. 647, 654-655],
      838 A.2d 630, 634 (Pa. 2003). Instead, a decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.
      Id.

            As we discussed in R.J.T., there are clear reasons for
      applying an abuse of discretion standard of review in these
      cases. We observed that, unlike trial courts, appellate courts are
      not equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during
      the relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., [608 Pa. at
      28-30], 9 A.3d at 1190. Therefore, even where the facts could
      support an opposite result, as is often the case in dependency
      and termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the
      record and the court’s legal conclusions are not the result of an
      error of law or an abuse of discretion. In re Adoption of
      Atencio, [539 Pa. 161, 165,] 650 A.2d 1064, 1066 (Pa. 1994).
In re Adoption of S.P., 616 Pa. 309, 325-26, 47 A.3d 817, 826-27 (2012).

                                       -8-
J-A34035-15
J-A34036-15

      Termination of parental rights is governed by section 2511 of the

Adoption Act, 23 Pa.C.S. § 2511, which requires a bifurcated analysis:

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the
      parent. The party seeking termination must prove by clear and
      convincing evidence that the parent’s conduct satisfies the
      statutory grounds for termination delineated in Section 2511(a).
      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.
In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511).

The burden is upon the petitioner to prove by clear and convincing evidence

that the asserted statutory grounds for seeking the termination of parental

rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained:

      [t]he standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”
Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      Here, the trial court terminated Mother’s parental rights pursuant to

section 2511(a)(2), (5), (8), and (b), which provide as follows:

      § 2511. Grounds for involuntary termination

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                    -9-
J-A34035-15
J-A34036-15


                                   ***
        (2) The repeated and continued incapacity, abuse, neglect,
        or refusal of the parent has caused the child to be without
        essential parental care, control or subsistence necessary
        for his physical or mental well-being and the conditions
        and causes of the incapacity, abuse, neglect or refusal
        cannot or will not be remedied by the parent.

                                    ***
        (5) The child has been removed from the care of the
        parent by the court or under a voluntary agreement with
        an agency for a period of at least six months, the
        conditions which led to the removal or placement of the
        child continue to exist, the parent cannot or will not
        remedy those conditions within a reasonable period of
        time, the services or assistance reasonably available to the
        parent are not likely to remedy the conditions which led to
        the removal or placement of the child within a reasonable
        period of time and termination of the parental rights would
        best serve the needs and welfare of the child.

                                   ***
        (8) The child has been removed from the care of the
        parent by the court or under a voluntary agreement with
        an agency, 12 months or more have elapsed from the date
        of removal or placement, the conditions which led to the
        removal or placement of the child continue to exist and
        termination of parental rights would best serve the needs
        and welfare of the child.

                                      ***
     (b) Other considerations.―The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.


                                    - 10 -
J-A34035-15
J-A34036-15

23 Pa.C.S. § 2511(a)(2), (5), (8), and (b).     We need only find sufficient

grounds under any one subsection of section 2511(a) in order to affirm the

trial court’s decision to terminate parental rights.   In re T.M.T., 64 A.3d
1119 (Pa. Super. 2013).

      In her brief on appeal, Mother argues that CYS presented insufficient

evidence to sustain its burden under section 2511(a) and (b), and, thus, that

the trial court abused its discretion in involuntarily terminating her parental

rights to Children. Specifically, Mother contends that the evidence adduced

fails to establish that she is incapable of or refuses to remedy the conditions

that led to Children’s placement, and she avers that said conditions—

namely, her substance abuse issues–either have been eliminated or are in

the process of being eliminated. Mother’s Brief at 13. In support, Mother

notes that, over the course of CYS’s random drug screening from January

14, 2014 to February 9, 2015, she tested negative for drugs on ten

occasions and tested positive only once on July 18, 2014.      Id. Moreover,

Mother emphasizes her progress with regard to her FSP objectives, such as

her procurement and maintenance of stable housing and her participation in

the TIPS parenting education program. Id. at 14. We disagree.

      In order to terminate parental rights pursuant to section 2511(a)(8), it

must be demonstrated that: “(1) [t]he child has been removed from

parental care for 12 months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-76

(Pa. Super. 2003); 23 Pa.C.S. § 2511(a)(8). “Section 2511(a)(8) sets a 12-


                                    - 11 -
J-A34035-15
J-A34036-15

month time frame for a parent to remedy the conditions that led to the

children’s removal by the court.” In re A.R., 837 A.2d 560, 564 (Pa. Super.

2003). Once the 12-month period has been established, the trial court must

next determine whether the conditions that led to the children’s removal

continue to exist. Id. “[I]f a parent fails to cooperate or appears incapable

of benefiting from the reasonable efforts supplied over a realistic period of

time, [the agency] has fulfilled its mandate and upon proof of satisfaction of

the reasonable good faith effort, the termination petition may be granted.”

Id. (citation omitted). Moreover, “[a]s this Court has repeatedly indicated,

termination under subsection (a)(8) ‘does not require an evaluation of [a

parent’s] willingness or ability to remedy the conditions that led to

placement of the children.’” In re I.J., 972 A.2d 5, 11 (Pa. Super. 2009)

(quoting In re Adoption of R.J.S., 901 A.2d at 511) (emphasis in original).

Instead, subsection (a)(8) “requires only that the conditions continue to

exist, not an evaluation of parental willingness or ability to remedy them.”

Id. (quoting In re C.L.G., 956 A.2d 999, 1007 (Pa. Super. 2008) (en

banc)).

      In its Rule 1925(a) Opinion, the trial court explained its analysis under

section 2511(a)(8) as follows:

             [Children] were removed from Mother’s care by court order
      primarily because of her drug abuse.         They had been in
      placement for 23 months and 22 months, respectively. [The
      trial court was] satisfied by clear and convincing evidence that
      Mother was still struggling with her addiction at the time of the
      [June 3, 2015] hearing.

            While Mother has made progress in her battle against her
      heroin addiction over the last year, she still has a long way to
      go. Despite her protestations to the contrary, [the trial court
      was] satisfied that Gaudenzia’s recommendation for another
                                    - 12 -
J-A34035-15
J-A34036-15
      round of inpatient treatment was justified. She self-reported a
      drug relapse to her Gaudenzia counselor in March 2015. She
      received a citation for public drunkenness that same month,
      provided a positive drug test at White Deer Run [of Harrisburg]
      on April 30, 2015, and refused to submit to a drug test
      requested by [CYS] on May 28, 2015, less than one week before
      the hearing on this matter. Like most addicts who have yet to
      gain the upper hand in the battle against their addiction, Mother
      tended to explain away or minimize those circumstances.
      Suffice it to say that [the trial court] did not find her testimony
      to be credible.

             Since [the trial court] found that the conditions leading to
      [Children’s] removal continued to exist for more than 12
      months, we then had to turn the focus of our inquiry to whether
      the termination of Mother’s parental rights “would best serve the
      needs and welfare of [Children].” [The trial court was] satisfied
      that it would.

             Both girls are part of a family that loves them and wants to
      adopt them. [Child 1] had lived with [Foster Family] for a large
      portion of her young life. [Child 2] very much wants to be
      adopted by [Foster Family]. They have formed a mutual bond
      with [Foster Family].        Their adoption will give them the
      permanency they need and are entitled to have. They are in a
      safe, secure, and loving environment where all of their physical
      and emotional needs are being met. [The trial court was]
      satisfied that they would suffer no adverse effects by the
      termination of Mother’s parental rights. On the other hand, the
      positive effects of allowing them to be adopted by [Foster
      Family] are myriad.        For those reasons, [the trial court]
      terminated Mother’s parental rights.
Trial Ct. Op. at 6-7 (citation omitted).

      After a careful review of the record, the trial court’s Opinion, the briefs

on appeal, and the relevant law, we conclude that the trial court’s findings

are supported by clear and convincing, competent, and sufficient evidence,

and that it reasonably concluded that the elements of section 2511(a)(8)

were met by the facts before it. We discern no abuse of discretion or error

of law on this issue.

                                     - 13 -
J-A34035-15
J-A34036-15

        Having determined that the requirements of section 2511(a) are

satisfied, we proceed to review whether the trial court properly found that

termination of Mother’s parental rights was in the best interest of Children

under section 2511(b).      With respect to section 2511(b), this Court has

explained the requisite analysis as follows:

              Subsection 2511(b) focuses on whether termination of
        parental rights would best serve the developmental, physical,
        and emotional needs and welfare of the child. In In re C.M.S.,
        884 A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
        “Intangibles such as love, comfort, security, and stability are
        involved in the inquiry into the needs and welfare of the child.”
        In addition, we instructed that the trial court must also discern
        the nature and status of the parent-child bond, with utmost
        attention to the effect on the child of permanently severing that
        bond. Id. However, in cases where there is no evidence of a
        bond between a parent and child, it is reasonable to infer that no
        bond exists. In re K.Z.S., 946 A.2d [753, 762-63 (Pa. Super.
        2008)]. Accordingly, the extent of the bond-effect analysis
        necessarily depends on the circumstances of the particular case.
        Id. at 763.
In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

        Here, our review of the record indicates that there is clear and

convincing, competent, and sufficient evidence to support the trial court’s

decision that termination of Mother’s parental rights best serves Children’s

developmental, physical, and emotional needs and welfare. Although Mother

has expressed a willingness to fulfill her parental duties regarding Children’s

needs     and   welfare,   her   lack   of   progress   towards   alleviating   the

circumstances that necessitated Children’s placement in the first place is

illustrative of her inability to do so.      Moreover, Mother’s overall failure to

take advantage of opportunities to visit with Children over the course of their

almost two years in placement stands in stark contrast to the efforts made


                                        - 14 -
J-A34035-15
J-A34036-15

by Foster Family, who is pre-adoptive, to provide Child 1 with a stable and

nurturing home while also serving as a welcoming resource for Child 2

during school breaks. As such, we find that it was appropriate for the trial

court to determine that the termination of Mother’s parental rights would not

have a detrimental effect on Children and would be in Children’s best

interest. In consideration of these circumstances and our careful review of

the record, we conclude that the trial court did not abuse its discretion or

commit an error of law in finding competent evidence to support the

termination of Mother’s parental rights to Children under section 2511(b).

        Finally, we address Mother’s claim that the trial court committed an

abuse     of   discretion   in   changing   Children’s   permanency   goals   from

reunification to adoption.

        We review dependency cases according to the following standard:

        [T]he standard of review in dependency cases requires an
        appellate court to accept the findings of fact and credibility
        determinations of the trial court if they are supported by the
        record, but does not require the appellate court to accept the
        lower court’s inferences or conclusions of law. Accordingly, we
        review for an abuse of discretion.
In re: R.J.T., 608 Pa. at 28-29, 9 A.3d at 1190 (citation omitted).

        This matter is controlled by the Juvenile Act, 42 Pa.C.S. § 6301. In

determining a petition for a goal change, the trial court must consider:

        the continuing necessity for and appropriateness of the
        placement; the extent of compliance with the service plan
        developed for the child; the extent of progress made towards
        alleviating the circumstances which necessitated the original
        placement; the appropriateness and feasibility of the current
        placement goal for the child; and, a likely date by which the goal
        for the child might be achieved.



                                        - 15 -
J-A34035-15
J-A34036-15

In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007) (citing 42 Pa.C.S. §

6351(f)).

     Additionally, section 6351(f.1) of the Juvenile Act requires the trial

court to make a determination regarding the child’s goal:

        (f.1) Additional determination.—Based upon the
        determinations made under subsection (f) and all relevant
        evidence presented at the hearing, the court shall
        determine one of the following:

                                    ***
            (2) If and when the child will be placed for adoption,
            and the county agency will file for termination of
            parental rights in cases where return to the child’s
            parent, guardian or custodian is not best suited to
            the safety, protection and physical, mental and
            moral welfare of the child.
42 Pa.C.S. § 6351(f.1).

     On the issue of a goal change, this Court has stated:

           When a child is adjudicated dependent, the child’s proper
     placement turns on what is in the child’s best interest, not on
     what the parent wants or which goals the parent has achieved.
     See In re Sweeney, 574 A.2d 690, 691 (Pa. Super. 1990)
     (noting that “[o]nce a child is adjudicated dependent. . . the
     issues of custody and continuation of foster care are determined
     by the child’s best interests”). Moreover, although preserving
     the unity of the family is a purpose of [the Juvenile Act], another
     purpose is to “provide for the care, protection, safety, and
     wholesome mental and physical development of children coming
     within the provisions of this chapter.”                42 Pa.C.S.
     § 6301(b)(1.1). Indeed, “[t]he relationship of parent and child
     is a status and not a property right, and one in which the state
     has an interest to protect the best interest of the child.” In re
     E.F.V., 461 A.2d 1263, 1267 (Pa. Super. 1983) (citation
     omitted).
In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006).




                                    - 16 -
J-A34035-15
J-A34036-15

      On this issue, we find there was competent evidence in the record to

support the trial court’s decision that it was in Children’s best interest to

have their permanency goals changed from reunification to adoption.         As

such, we conclude that the trial court did not abuse its discretion in changing

Children’s permanency goals from reunification to adoption.

      Accordingly, for the reasons stated above, we affirm the trial court’s

Orders, changing Children’s permanency goals from reunification to adoption

under 42 Pa.C.S. § 6351, and Decrees, involuntarily terminating Mother’s

parental rights to Children pursuant to 23 Pa.C.S. § 2511(a)(8) and (b).

      Orders and Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/29/2016




                                     - 17 -